SARAH LOUCKS                                                          804 Pecan Street
DISTRICT CLERK                                                        PO Box 770
PHONE (512) 332-7244                                                  Bastrop, TX 78602
FAX (512) 332-7249


                                Bastrop County District Clerk

                                          June 8, 2015
                              Received via e-mail 6/15
Re: Court of Appeals Number: 03-15-00253-CV; 03-15-00254-CV; 03-15-00255-CV
Trial Court Case Number: 11,883; 11,884; 11,930

Style: William H. Mikulin, Trustee of Combined Financial Holdings Trust
v. The Yegua Trust, et al

To: Court of Appeals

The above referenced cases appeal were due June 8, 2015.

I unsuccessfully tried 2 or 3 times to contact Mr. William H. Mikulin to speak with him
about the appeal fee due our office for the 3 cases.

I contacted Chris Knowles in the Court of Appelas on June 8th, 2015 to advise him of the
no contact and no payment for the appeal fee on all of the three cases. Mr Knowles
advised me to send a status letter regarding this matter.

After the Notice of Appeal was filed, the court costs due for the 3 cases were paid in full
and I also wanted to speak with Mr. Mikulin regarding this event. Mr. Mikulin is the only
contact I have for these three appeals.

Please let this letter serve as the status update on these appeals.

Thank you for your assistance in this matter.

Mary Lynn Harmon. Chief Deputy Clerk
Bastrop County District Clerk Office
804 Pecan Street
Bastrop, TX 78602
(512) 332-7246
Mary.harmon@co.bastrop.tx.us